department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date of f i c e of c h i ef c ou n sel number info release date conex-120533-09 uil the honorable herb kohl united_states senator west mifflin street suite madison wi attention ------------------------ dear senator kohl i am responding to your date letter on behalf of your constituents ------------- -------------------------and his wife -------------------------- -------------------is a ------- graduate of the university of minnesota medical residency program -----------------asked why the irs continues to pursue the issue of whether stipends received by medical residents for their services are subject_to taxes under the federal_insurance_contributions_act fica services students perform are excepted from fica_taxes sec_3121 of the internal_revenue_code the code defines a student for this purpose as an individual employed by a school_college_or_university at which he or she is enrolled and regularly attends classes the student fica exception applies only to services performed in the employ of an organization that has the status of a school_college_or_university scu and only if the student who performs the services is enrolled and regularly attends classes at that school_college_or_university our longstanding position is that medical residents are not students within the meaning of sec_3121 they are full-time employees therefore they are ineligible for the student fica exception however in state of 151_f3d_742 8th cir the eighth circuit held that medical residents the university of minnesota employed in its residency programs were students as defined by the social_security act therefore they did not need to pay fica_taxes on their wages in the irs issued regulations to clarify the student fica exception the regulations provide more detailed standards for determining what is a scu and who is a conex-120533-09 student within the meaning of sec_3121 of the code these regulations make it clear that a medical resident by virtue of being a full-time_employee is ineligible for the student fica exception this regulation applies to services performed on or after date these regulations provide that any stipends ------------------received for services provided as a medical resident on or after date are subject_to fica tax however in regents of the university of minnesota v united_states wl d minn the district_court for minnesota held that the part of the regulation stating that a full-time_employee is ineligible for the student fica exception is invalid the united_states appealed this decision because the irs and the department of justice believe the regulations are valid and accordingly stipends the university of minnesota pays to its medical residents for services performed on or after date are subject_to fica tax the court system has not yet resolved this issue therefore issuing any refunds of tax is premature i hope this information is helpful if you have any questions please contact me at -------- ---------------------or -----------------at --------------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities
